DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/08/2022.
In the instant Amendment: Claims 1, 3, 7 and 9 have been amended and Claims 1 and 9 are independent claims. Claim 2 has been cancelled and claims 14-17 are newly added. Claims 1, 3-17 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 03/08/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Frederick does not disclose “wherein the first signature and the second signature are associated with a first certificate authority” of amended claim 1. See Remarks at 6-7. 
The examiner respectfully disagrees because these arguments are not persuasive. 
As a preliminary matter, Applicant’s Remarks references “paragraph [0020], [0072] and [0078]-[0085] of the present specification.” Id. at 6. However, the specification as filed does not have reference to some of these paragraphs. It appears that the Applicant is referring to the U.S. Patent Application Publication No.: 2021/0006417. 
Applicant’s argument focuses on the allegation that Frederick fails to teach “wherein the first signature and the second signature are associated with a first certificate authority.” Id. at 7. Indeed, the Specification at ¶ [0020] explains that “[i]n an exemplary embodiment, the present systems and methods utilize an X.509 trust model, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA is presumed to have capability to store one or more trusted root certificates (or intermediate certificates ) as well as the corresponding private keys” (emphasis added). Thus, Applicant’s digital certificate can include multiple signatures associated with the same root certificate authority. 
Similarly, Frederick discloses that a single certificate may include multiple signatures from a single certificate authority: 
In some embodiments the request may be for a single certificate with two or more certifications in the single certificate. In such cases the first certifying authority may provide a first digital signature on the single digital certificate, and the second certifying authority may later provide (or provide at the same time) a second digital signature on the same single digital certificate …[H]owever, it should be understood that any number of certification authorities may be utilized with any number of digital signatures and secure session encryption (e.g., any number of public/private key pairs, symmetric keys, or the like). 

It should be further understood that digital certificates from a single entity may include certificate chains that establish a digital chain of trust. A certification authority may issue a certificate from the root certification authority or from one of the intermediate certification authorities associated with the root certification authority. That is a single certificate may include a reference to one or more intermediate entities that are authorized to issue the certificate, which includes a chain back to the root certification authority.

See Frederick FIG. 2, ¶¶ [0050], [0059] (emphasis added). 

Thus, Frederick explains that a digital certificate can have “any number of digital signatures” provided from “any number of certificate authorities,” each of these certificate authorities can be associated with one another or with the same root certificate authority. While the Applicant argues that “Frederick does not describe those signatures being from the same CA,” the claimed phrase “associated with a first certificate authority” does not mandate that a particular first certificate authority actually provided or signed the first and second digital signatures. See Remarks at 6. Indeed, during validation, each of certificate’s many digital signatures can be validated against a certificate chain associated with the same root certificate authority. Thus, Frederick discloses “wherein the first signature and the second signature are associated with a first certificate authority.” 
Applicant may amend the claims to explicitly recite that a first certificate authority provided or signed the first and second digital signatures. 
In conclusion, applicant’s argument is unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claim 9, which recite similar matter to claim 1, is also maintained.  
Applicants’ arguments with respect to amended claims 9 has been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (“Frederick,” US 20180262504, filed Mar. 8, 2017). 
Regarding claim 1, Frederick discloses a system for enhanced public key infrastructure comprising a computer device comprising at least one processor in communication with at least one memory device, and wherein the at least one memory device stores a plurality of instructions, wherein the at least one processor is programmed to (Frederick FIG. 1, [0034]. As illustrated in FIG .1, the organization systems 10 generally comprise one or more communication components 12 , one or more processing components 14 , and one or more memory components 16 . The one or more processing components 14 may include functionality to operate one or more software programs based on computer - readable instructions 18 thereof, which may be stored in the one or more memory components 16.): 
 receive a digital certificate including a composite signature field including a plurality of signatures, wherein the plurality of signatures include at least a first signature and a second signature (Frederick FIG. 3, [0062]. Block 220 of FIG. 3 illustrates that the organization systems 10 may provide (e.g., send, allow access to, or the like) the certificate to the user computer systems 20. As previously discussed, the single certificate includes two or more digital signatures and may include encryption information ( e . g . , one or more public keys , or other encryption method ).)  , 
retrieve, from the digital certificate, a first key associated with the first signature from the digital certificate; retrieve the first signature from the composite signature field; validate the first signature using the first key (Frederick FIG. 3, [0062], [0065]. As previously discussed, the single certificate includes two or more digital signatures and may include encryption information (e . g . , one or more public keys , or other encryption method ). [T]hen the user application 27 may further attempt verify that the digital signature is correct. For example, the user application 27 may take the digital signature from the certificate and apply the certification authority ' s public key associated with the certification authority that signed the certificate to decrepit the digital signature. If the decrypted digital signature is the same as the expected public result for the certification authority the certificate is deemed verified.);
retrieve, from the digital certificate, a second key associated with the second signature; retrieve the second signature from the composite signature field; and validate the second signature using the second key (Frederick [0062], [0065]-[0066]. As previously discussed, the single certificate includes two or more digital signatures and may include encryption information ( e . g . , one or more public keys , or other encryption method ). For example, the user application 27 may take the digital signature from the certificate and apply the certification authority ' s public key associated with the certification authority that signed the certificate to decrepit the digital signature. [I]f verification of multiple digital signatures is required , then the process may move to block 245 . As illustrated by block 245 , the second digital signature ( or other digital signatures such at the third , fourth , fifth , or the like ) may be verified. Alternatively , the user application 17 may only verify the certificate when two or more of the digital signatures are verified .). 
The current embodiment of Frederick does not explicitly disclose: and wherein the first signature and the second signature are associated with a first certificate authority. 
However, in an another embodiment, Frederick discloses a system comprising: and wherein the first signature and the second signature are associated with a first certificate authority (Frederick FIG. 2, [0050], [0059]. In some embodiments the request may be for a single certificate with two or more certifications [i.e., digital signatures] in the single certificate. As such, in some aspects of the invention the certificate may have a single type of encryption to create a secure session ( e.g., multiple public keys associated with multiple private keys held by the organization , such as one single key pair for each digital signature ). [H]owever, it should be understood that any number of certification authorities may be utilized with any number of digital signatures and secure session encryption ( e . g . , any number of public / private key pairs , symmetric keys , or the like ). A certification authority may issue a certificate from the root certification authority or from one of the intermediate certification authorities associated with the root certification authority. That is a single certificate may include a reference to one or more intermediate entities that are authorized to issue the certificate, which includes a chain back to the root certification authority.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the embodiments of Frederick to include: and wherein the first signature and the second signature are associated with a first certificate authority, to provide users with a means for using a certificate with multiple digital signatures associated with or related to the same root certificate authority.  (See Frederick [0059].)  

Regarding claim 3, Frederick discloses the system of claim 1. Frederick further discloses: 
retrieve, from the digital certificate, a third key associated with a third signature of the plurality of signatures, wherein the third key and the third signature are associated with the first certificate authority; Amendment in response to non-final Office Actionin U.S. Appl. Ser. No. 16/537,380 Page 2 of 9PATENT61326NP/35930-192retrieve the third signature from the composite signature field; and validate the third signature using the third key ((Frederick [0062], [0065]-[0066]. As previously discussed, the single certificate includes two or more digital signatures and may include encryption information ( e . g . , one or more public keys , or other encryption method ). For example, the user application 27 may take the digital signature from the certificate and apply the certification authority ' s public key associated with the certification authority that signed the certificate to decrepit the digital signature. [I]f verification of multiple digital signatures is required , then the process may move to block 245 . As illustrated by block 245 , the second digital signature ( or other digital signatures such at the third , fourth , fifth , or the like ) may be verified. Alternatively , the user application 17 may only verify the certificate when two or more of the digital signatures are verified .).
The motivation is the same as that of claim 1 above. 
Regarding claim 4, Frederick discloses the system of claim 1. Frederick further discloses wherein the at least one processor is further programmed to determine a first cryptographic algorithm associated with the first key (Frederick [0079]. For example , in order to decrypt an encrypted session key provided to the organization application 17 by the user application 27 , the organization application 17 needs to know what public key and algorithm was used ( e . g . , what certificate with a single public key and / or what public key from multiple public keys within a single certificate was used ) in order to determine the proper associated private key and algorithm for decryption.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Frederick discloses the system of claim 4. Frederick further discloses wherein the at least one processor is further programmed to determine if the first cryptographic algorithm is valid (Frederick [0065]. For example, the user application 27 may take the digital sig nature from the certificate and apply the certification authority ' s public key associated with the certification authority that signed the certificate to decrepit the digital signature . If the decrypted digital signature is the same as the expected public result for the certification authority the certificate is deemed verified.). 
The motivation is the same as that of claim 4 above.
Regarding claim 6, Frederick discloses the system of claim 5. Frederick further discloses wherein the at least one processor is further programmed to determine if the first cryptographic algorithm is valid based on at least one of an Online Certificate Status Protocol (OCSP) and a Certificate Revocation List (CRL) (Frederick [0064]. The user application 27 then checks for compromised certificate information by checking the certificate with a certificate database , such as Online Certificate Status Protocol ( OCSP ) responder or a public certificate revocation list ( e . g . , located on a certificate systems 40 , or the like ) , in order to determine if the certificate has been compromised and / or the certification authority that issued the certificate has been compromised.). 
The motivation is the same as that of claim 5 above.
Regarding claim 14, Frederick further discloses wherein the at least one processor is further programmed to validate the digital certificate if the first signature and the second signature are valid (Frederick [0066]. As illustrated by block 240, if the first digital signature certificate is verified, the process may move to block 250 if only one verification is required. However, [ ] if verification of multiple digital signatures is required, then the process may move to block 245. As illustrated by block 245, the second digital signature (or other digital signatures such at the third, fourth, fifth, or the like) may be verified.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 15, Frederick discloses the system of claim 1. Frederick further discloses wherein the at least one processor is further programmed to validate the digital certificate if the first signature is invalid and the second signature are valid (Frederick [0066]. However, if the first digital signature is not verified or if verification of multiple digital signatures is required, then the process may move to block 245. As illustrated by block 245, the second digital signature (or other digital signatures such at the third, fourth, fifth, or the like) may be verified.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 16, Frederick discloses the system of claim 3. Frederick further discloses wherein the at least one processor is further programmed to validate the digital certificate if the first signature and the second signature are invalid and the third signature is valid (Frederick [0066]. As illustrated by block 240, if the first digital signature certificate is verified, the process may move to block 250 if only one verification is required. However, if the first digital signature is not verified or if verification of multiple digital signatures is required, then the process may move to block 245. As illustrated by block 245, the second digital signature (or other digital signatures such at the third, fourth, fifth, or the like) may be verified.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (“Frederick,” US 20180262504, filed Mar. 8, 2017) in view of Wasily et al. (“Wasily,” US20190020641, filed July 16, 2018). 
Regarding claim 7, Frederick discloses the system of claim 4. Frederick does not explicitly disclose: wherein the at least one processor is further programmed to determine if the computer device is capable of processing a first cryptographic algorithm associated with the first signature.
However, in an analogous art, Wasily discloses: wherein the at least one processor is further programmed to determine if the computer device is capable of processing a first cryptographic algorithm associated with the first signature (Wasily [0071], [0079]. The medical device 104 may decrypt the one or more responses if the one or more responses are encrypted (412). The medical device 104 may use an Elliptic Curve Diffie-Hellman pairing algorithm that is lightweight to minimize the use of resources on the medical device 104 to decrypt the one or more responses. If the one or more authentication factors include a cloud authentication token, the medical device 104 may verify the signature on the cloud authentication token to ensure that the message received with the cloud authentication token is valid and from the server 110 (424). ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Wasily with the teachings of Frederick to include: wherein the at least one processor is further programmed to determine if the computer device is capable of processing a first cryptographic algorithm associated with the first signature, to provide users with a means for using an encryption algorithm that is light-weight for a medical device with limited power or computing resources and enables the medical device to securely connect to authorized computing devices. (See Wasily [0079].)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Frederick et al. (“Frederick,” US 20180262504, filed Mar. 8, 2017) in view of Queralt et al. (“Queralt,” US 20180097640, published April 5, 2018). 
Regarding claim 8, Frederick discloses the system of claim 4. 
Frederick does not explicitly disclose: wherein the at least one processor is further programmed to determine a second cryptographic algorithm associated with the second signature, wherein the first cryptographic algorithm and the second cryptographic algorithm are different. 
However, in an analogous art, Queralt discloses wherein the at least one processor is further programmed to determine a second cryptographic algorithm associated with the second signature, wherein the first cryptographic algorithm and the second cryptographic algorithm are different (Queralt [0108]-[0109].  If the certificate integrity is determined to be valid, the process will then move to checking the certificate signature algorithm 1026. In checking the signature algorithm, the process could be checking Rivest-Shamir-Adleman (RSA) 1028, which is an asymmetric cryptographic algorithm or Elliptic Curve Digital Signature Algorithm (ECDSA) 1030. Once checking the certificate signature algorithm is complete, the process then performs certificate validation process 1032.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Queralt with the teachings of Frederick to include: to determine a second cryptographic algorithm associated with the second signature, wherein the first cryptographic algorithm and the second cryptographic algorithm are different, to provide users with a means for determining an appropriate encryption algorithm for verifying digital signatures. (See Queralt [0108].) 
Regarding claim 17, Frederick discloses the system of claim 1. 
Queralt further discloses: wherein the first signature and the second signature are associated with different cryptographic algorithms (Queralt [0108]-[0109].  If the certificate integrity is determined to be valid, the process will then move to checking the certificate signature algorithm 1026. In checking the signature algorithm, the process could be checking Rivest-Shamir-Adleman (RSA) 1028, which is an asymmetric cryptographic algorithm or Elliptic Curve Digital Signature Algorithm (ECDSA) 1030. Once checking the certificate signature algorithm is complete, the process then performs certificate validation process 1032.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Queralt with the teachings of Frederick to include: to determine a second cryptographic algorithm associated with the second signature, wherein the first cryptographic algorithm and the second cryptographic algorithm are different, to provide users with a means for determining an appropriate encryption algorithm for verifying digital signatures. (See Queralt [0108].) 

Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Frederick et al. (“Frederick,” US 20180262504, filed Mar. 8, 2017) in view of Takura et al. (“Takura,” US 6931537, patented Aug. 16, 2005). 
Regarding claim 9, Frederick discloses a computing device for enhanced public key infrastructure comprising at least one processor in communication with at least one memory device, and wherein the at least one memory device stores a plurality of instructions, wherein the at least one processor is programmed to (Frederick FIG. 1, [0034]. As illustrated in FIG .1, the organization systems 10 generally comprise one or more communication components 12 , one or more processing components 14 , and one or more memory components 16 . The one or more processing components 14 may include functionality to operate one or more software programs based on computer - readable instructions 18 thereof, which may be stored in the one or more memory components 16.): 
generate a first signature using a first key and a first cryptographic algorithm; Amendment in response to non-final Office Action in U.S. Appl. Ser. No. 16/537,380Page 3 of 9PATENT61326NP/35930-192generate a second signature using a second key and a second cryptographic algorithm (Frederick [0050]. As such, in some aspects of the invention the certificate may have a single type of encryption to create a secure session ( e.g., single public key associated with a private key held by the organization, such as one single key pair for both digital signatures , or multiple public keys associated with multiple private keys held by the organization , such as one single key pair for each digital signature ) . This embodiment of the process is described with respect to a first certification authority and a second certification authority providing two digital signatures; however , it should be understood that any number of certification authorities may be utilized with any number of digital signatures and secure session encryption ( e.g., any number of public / private key pairs , symmetric keys , or the like ).), 
wherein the first signature and the second signature are associated with a first certificate authority (Frederick FIG. 2, [0050], [0059]. In some embodiments the request may be for a single certificate with two or more certifications [i.e., digital signatures] in the single certificate . As such, in some aspects of the invention the certificate may have a single type of encryption to create a secure session ( e.g., multiple public keys associated with multiple private keys held by the organization , such as one single key pair for each digital signature ). [H]owever, it should be understood that any number of certification authorities may be utilized with any number of digital signatures and secure session encryption ( e . g . , any number of public / private key pairs , symmetric keys , or the like ). A certification authority may issue a certificate from the root certification authority or from one of the intermediate certification authorities associated with the root certification authority. That is a single certificate may include a reference to one or more intermediate entities that are authorized to issue the certificate, which includes a chain back to the root certification authority.). 
Frederick does not explicitly disclose: combine the first signature and the second signature into a composite signature; and generate a digital certificate including the composite signature in a single field. 
However, in an analogous art, Takura discloses a computing device, comprising: combine the first signature and the second signature into a composite signature; and generate a digital certificate including the composite signature in a single field (Takura FIG. 4, col. 11: 56-67; col. 12: 1-4. [A] unified digital signature generation unit 137 for receiving a plurality of digital Signatures generated independently by the plurality of digital Signature units 135a, 135b, ..., 135s, selecting digital signatures for a time Stamped digital document Mt of an identical time from these plurality of digital Signatures, one digital signature per each one of the digital signature units 135a, 135b, , 135s, and generating a unified digital signature c from the selected digital signatures for the time stamped digital document Mt of the identical time; a time stamp token generation unit 139 for generating a time stamp token (certificate) T containing the time stamped digital document Mt and the unified digital signature c, and a transmission unit 141 for returning the time stamp token T generated by the time stamp token generation unit 139, to a sender of the digital document M by communications.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Takura with the teachings of Frederick to include: combine the first signature and the second signature into a composite signature; and generate a digital certificate including the composite signature in a single field, to provide users with a means for enhancing security through generating a certificate with a composite or unified digital signature.  (See Takura col. 11: 56-67.)  
Regarding claim 12, Frederick and Takura disclose the computing device of claim 9. Takura further discloses wherein the first cryptographic algorithm and the second cryptographic algorithm are different (Takura col. 14: 66-67; col, 15: 1-9. Note also that the third and fourth embodiments are described above for the case of using the RSA public key cryptosystem, but the present invention is not limited to this case and it is possible to generate the digital signatures and the unified digital signature similarly by using the other public key cryptosystems, [for example] DSA (Digital Signature Algorithm), etc.). 
The motivation is the same as that of claim 9 above.
Regarding claim 13, Frederick and Takura disclose the computing device of claim 9. Takura further discloses wherein the composite signature includes a first signature, a second signature, and a third signature (Takura FIG. 4, col. 11: 56-67; col. 12: 1-4. [A] unified digital signature generation unit 137 for receiving a plurality of digital Signatures generated independently by the plurality of digital Signature units 135a, 135b, ..., 135s, selecting digital signatures for a time Stamped digital document Mt of an identical time from these plurality of digital Signatures, one digital signature per each one of the digital signature units 135a, 135b, , 135s, and generating a unified digital signature c from the selected digital signatures for the time stamped digital document Mt of the identical time; a time stamp token generation unit 139 for generating a time stamp token (certificate) T containing the time stamped digital document Mt and the unified digital signature c, and a transmission unit 141 for returning the time stamp token T generated by the time stamp token generation unit 139, to a sender of the digital document M by communications.). 
The motivation is the same as that of claim 9 above. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Frederick et al. (“Frederick,” US 20180262504, filed Mar. 8, 2017) in view of Takura et al. (“Takura,” US 6931537, patented Aug. 16, 2005) and Fatima et al. (“Fatima,” X.509 and PGP Public Key Infrastructure Methods: A Critical Review, IJCSNS International Journal of Computer Science and Network Security, VOL.15 No.5, May 2015). 
Regarding claim 10, Frederick and Takura disclose a computing device of claim 9. Frederick and Takura do not explicitly disclose: wherein the digital certificate includes a plurality of fields, and wherein the at least one processor is further programmed to: store the first key in a first field of the plurality of fields and a first identifier for the first cryptographic algorithm in a second field of the plurality of fields; and store the second key in a third field of the plurality of fields and a second identifier for the second cryptographic algorithm in a fourth field of the plurality of fields. 
However, in an analogous art, Fatima discloses wherein the digital certificate includes a plurality of fields, and wherein the at least one processor is further programmed to: store the first key in a first field of the plurality of fields and a first identifier for the first cryptographic algorithm in a second field of the plurality of fields; and store the second key in a third field of the plurality of fields and a second identifier for the second cryptographic algorithm in a fourth field of the plurality of fields (Fatima FIG. 2 (note algorithm, public key, and extension fields of the X.509 certificate), pp. 56-57. Signature algorithm identifier: It includes the algorithm used to sign the certificate along with any associated parameters. Subject’s public-key information: It contains the public key of the subject, and an identifier of the algorithm for which this key is to be used, along with any associated parameters. Extensions: It consists of a set of one or more extension fields. Further extensions are added in version 3. Signature: Signature covers all other fields of the certificate; it contains the hash code of the other fields which is encrypted with the private key of CA. This field also includes the signature algorithm identifier.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Fatima with the teachings of Takura and Frederick to include: store the first key in a first field of the plurality of fields and a first identifier for the first cryptographic algorithm in a second field of the plurality of fields, to provide users with a means for utilizing X.509 certificate standard for providing users with public keys associated certificate authorities.  (See Fatima page 56.)  
Regarding claim 11, Frederick, Takura and Fatima disclose a computing device of claim 11. Fatima further discloses wherein the single field is a fifth field of the plurality of fields (Fatima FIG. 2 (note algorithm, public key, and extension fields of the X.509 certificate), pp. 56-57. Signature algorithm identifier: It includes the algorithm used to sign the certificate along with any associated parameters. Subject’s public-key information: It contains the public key of the subject, and an identifier of the algorithm for which this key is to be used, along with any associated parameters. Extensions: It consists of a set of one or more extension fields. Further extensions are added in version 3. Signature: Signature covers all other fields of the certificate; it contains the hash code of the other fields which is encrypted with the private key of CA. This field also includes the signature algorithm identifier.). 
The motivation is the same as that of claim 10 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439